Citation Nr: 0923776	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence exists to reopen a 
claim for entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to 
December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In an April 2009 signed statement, the Veteran withdrew his 
appeal for the issue of entitlement to service connection for 
bilateral hearing loss.  

The issue of entitlement to service connection for a right 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2002 RO decision denied entitlement to service 
connection for a right ankle disability; the Veteran did not 
appeal.  

2.  Evidence received since the December 2002 RO decision is 
new and material and the Veteran's claim must be reopened.  

CONCLUSIONS OF LAW

1.  The December 2002 RO decision that denied entitlement to 
service connection for a right ankle disability is final.  38 
U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).
2.  New and material evidence has been received since the 
December 2002 RO decision and the Veteran's claim for 
entitlement to service connection for a right ankle 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R.  § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran original claim for entitlement to service 
connection for a right ankle disability was denied in a 
December 2002 rating decision.  In January 2007, the Veteran 
filed an application to reopen his prior claim, which the RO 
denied in an April 2007 rating decision.  The Veteran 
appealed.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was 
no evidence of a chronic disability in service or after 
separation from service.  Thus, for evidence in this case to 
be considered new and material, it must show that the Veteran 
had a chronic ankle disability in service that persists to 
this day.  

The Veteran testified at an April 2009 hearing before the 
undersigned Veterans' Law Judge that he injured his ankle 
twice during his military service and that since his initial 
injury until the present he has experienced pain, stiffness, 
and popping in his ankle.  

This evidence is new and relates to the reason the Veteran's 
prior claim was denied.  Accordingly, the Veteran's prior 
claim must be reopened.  The issue of entitlement to service 
connection for a right knee disability will be addressed in 
the REMAND section of this opinion.  

ORDER

New and material evidence having been received, the Veteran's 
claim for entitlement to service connection for a right ankle 
disability is reopened.  


REMAND

The Veteran's service treatment records show that the Veteran 
sprained his right ankle twice during his military service, 
once in April 1996 and again in March 1997.  At his December 
1999 separation examination, the Veteran complained of 
persistent intermittent swelling of his ankle.  The Veteran 
testified at an April 2009 hearing before the undersigned 
Veterans' Law Judge that since his initial injury in 1996 
until the present he has experienced pain, stiffness, and 
popping in his ankle.  Although he admitted he had never seen 
a doctor about this problem, he reported that he sometimes 
has to stop what he is doing and rest because his ankle 
bothers him.

The Board finds that the Veteran's multiple ankle injuries in 
service and his hearing testimony of continuous ankle 
problems since service provide sufficient evidence to refer 
the Veteran for a VA medical examination for an opinion as to 
whether the Veteran's current ankle disability is related to 
his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination of his right ankle 
disability.  The examiner should note any 
functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater) that the 
Veteran's right ankle disability had onset 
in service or was caused or aggravated by 
his active service from December 1995 to 
December 1999.

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


